           Case:17-18024-KHT Doc#:77 Filed:09/24/19                                   Entered:09/24/19 23:13:35 Page1 of 8
Fill in this information to identify your case:

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1     Jay Kevin Duplessie

Debtor 2


Case number 17-18024
Chapter: 13



Local Bankruptcy Form 3015-1.1
Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims

Complete applicable sections. This chapter 13 plan dated September 24, 2019 supersedes all previously filed plans.



Part 1       Notices


1.1 To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a written objection with the
Court by the deadline fixed by the Court. (Applicable deadlines given by separate notice.) If you do not file a timely objection, you will be deemed
to have accepted the terms of the plan, which may be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order
to receive the applicable payments.
1.2.   Nonstandard Provisions
       [ ] This plan contains nonstandard provisions set out in Part 12 of the plan
1.3    Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506


[ ] This plan contains a motion for valuation of personal property collateral and determination of secured status under 11 U.S.C. § 506. Additional
details are provided in Part 7.4 of this plan.




[ ] The debtor is requesting a valuation of real property collateral and determination of secured status under 11U.S.C. § 506 by separate motion.
Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan. Status of motion: [list status of motion here (i.e. date filed, date granted, to
be filed contemporaneously, etc.)]




1.4    Motions for Lien Avoidance 11 U.S.C. § 522(f)


[ ] The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest under 11 U.S.C. § 522(f) by
separate motion. Additional details are provided in Part 10.4 of this plan. Status of motion: [list status of motion here (i.e., date filed, date granted,
to be filed contemporaneously, etc.)]




Part 2     Background Information


2.1    Prior Bankruptcies pending within one year of the petition date for this case:

                Case Number & Chapter                                             Discharge of Dismissal/Conversion                                Date

-NONE-

2.2    Discharge: The Debtor:

            is eligible for a discharge
         Case:17-18024-KHT Doc#:77 Filed:09/24/19                                  Entered:09/24/19 23:13:35 Page2 of 8
      OR
      [ ] is not eligible for a discharge and is not seeking a discharge.
2.3   Domicile & Exemptions:
              within 730 days     CO
              within 910 days     CO

      The debtor is claiming exemptions available in the       state of CO or [ ] federal exemptions..
2.3 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.§ 101(14A). Notice shall be
provided to these parties in interest:
      A. Spouse/Parent: _____________________
      B. Government: _______________________
      C. Assignee or other: ___________________
      D. The debtor [ ] has provided the trustee with the address and phone number of the Domestic Support Obligation recipient,or [ ] cannot
      provide the address or phone number because it/they is/are not available.

      E. The current monthly income of the debtor, as reported on Official Form 122C-1 or 122C-2, as applicable, is   below,     equal to, or
           above the applicable median income.



Part 3         Plan Analysis


3.1   Total Debt Provided for under the Plan and Administrative Expenses
      A. Total Priority Claims (Class One)

                 A. Total Priority Claims (Class One)

                      1. Unpaid Attorney's fees                                                                         $3,501

                        (Total attorney’s fees are estimated to be $4,100.00 of which $599.00 has been prepaid.)

                       2. Unpaid attorney’s costs (estimated)                                                  $____________

                       3. Total Taxes                                                                                  $30,572

                         (Federal $14,532.00; State $16,040.00; Other $0.00)

                       4. Other                                                                                          $0.00

                 B. Total of payments to cure defaults (Class Two)                                                     $22,122

                 C. Total payment on secured claims (Class
                                                                                                                       $80,279
                 Three)

                 4. Total of payments on unsecured claims (Class
                                                                                                                        $3,586
                 Four)

                 5. Sub-total                                                                                         $140,060

                 6. Total trustee’s compensation (10% of debtor’s
                                                                                                                       $15,562
                 payments)

                 7. Total debt and administrative expenses                                                            $155,622



3.2   Reconciliation with Chapter 7
      A. The net property values set forth below are liquidation values rather than replacement values. The replacement values may appear in
      Class Three of the plan.
      B. Assets available to Class Four unsecured creditors if Chapter 7 filed:
              1. Value of debtor’s interest in non-exempt property $26,117.00
        Case:17-18024-KHT Doc#:77 Filed:09/24/19                                   Entered:09/24/19 23:13:35 Page3 of 8
                                                                                           Less                       X
                                                                                                                               Less        = Net
                                Property                                      Value       Cost of   Less Liens     Debtor's
                                                                                                                            Exemptions     Value
                                                                                           Sale                    Interest

Simple IRA plan account with New York Life Brokerage                      $500.00                   $0.00          100%    $500.00       $0.00

Personal checking account with FirstBank of Colorado ending in xx-
                                                                          $650.00                   $0.00          100%    $487.00       $162.00
0781 Checking

Business savings account with FirstBank of Colorado ending in xx-0025
                                                                      $10.00                        $0.00          100%    $0.00         $10.00
Checking

Business checking account with FirstBank of Colorado ending in xx-
                                                                          $500.00                   $0.00          100%    $0.00         $500.00
0025 Checking

Pets - Family pets                                                        $0.00                     $0.00          100%    $0.00         $0.00

Jewelry - Wrist watch                                                     $50.00                    $0.00          100%    $50.00        $0.00

Clothing - Personal clothing and shoes for family                         $800.00                   $0.00          100%    $800.00       $0.00

Firearms - 45 mm Springfield XD-19 firearm                                $400.00                   $0.00          100%    $0.00         $400.00

Electronics - Televisions, DVD Player, cell phone, and personal
                                                                          $600.00                   $0.00          100%    $600.00       $0.00
computer

Household goods - Books, pictures, wall art, recreational equipment,
                                                                          $400.00                   $0.00          100%    $400.00       $0.00
and personal effects

Household goods - Beds, dressers, sofa set, coffee table, dining table,
chairs, washer & dryer, appliances, tools, kitchenwares, and other        $2,000.00                 $0.00          100%    $2,000.00     $0.00
provisions

1986 Bayliner Trophy Bass Boat                                            $3,210.00                 $0.00          100%    $0.00         $3,210.00

1547 South Haleyville Street                                              $455,700.00               $365,864.00 100%       $75,000.00    $14,835.00

Business valuation for Debtor's personal business, including computers,
                                                                        $7,000.00                   $0.00          100%    $0.00         $7,000.00
software, and accounts receivables

              2. Plus: value of property recoverable under avoiding powers $ 0.00
              3. Less: estimated Chapter 7 administrative expenses $ 2,611.70
              4. Less: amounts payable to priority creditors $30,572.00
              5. Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (if negative, enter
              zero) $0.00
      C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any funds recovered from “other property”
      described in Part 4.1.D below $4,104.00



Part 4 Properties and Future Earnings Subject to the Supervision and Control of the Trustee


4.1 Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the debtor's future earnings or other
future income as is necessary for the execution of the Plan, including:
      A. Future earnings which shall be paid to the trustee for a period of approximately60 months, beginning September 29, 2017 as follows:
      B.
         Case:17-18024-KHT Doc#:77 Filed:09/24/19                                     Entered:09/24/19 23:13:35 Page4 of 8
                    Number of Payments                         Amount of Payments                                   Total

                    6                                          $655.00                                              $ 3,930

                    30                                         $1273.00                                             $ 38,190

                    12                                         $1,300.00                                            $ 15,600

                    11                                         $1,500.00                                            $16,500

                    1                                          $81,402                                              $81,402

                                                               Total of monthly Payments                            $155,622



4.2    Payments: The debtor agrees to make payments under the Plan as follows:

       Voluntary wage assignment to employer: Paid in the following manner:
         [ ] $__ to be deducted Monthly. Employer’s name, address, telephone number:
         OR
         [ X ] Direct payment from debtor to trustee.



Part 5        Class One - Claims Entitled to Priority Under 11 U.S.C. § 507


Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash payments prior to the
commencement of distributions to any other class (except that the payments to the trustee shall be made by deduction from each payment made
by the debtor to the trustee) as follows:
5.1    Allowed administrative expenses:
       A. Trustee's Compensation (10% of amounts paid by debtor under this Plan) $12,451.00
       B. Attorney's Fees (estimated and subject to allowance) $3,501.00
       C. Attorney's Costs (estimated and subject to allowance) $ 0.00
5.2    Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
       A. Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to distribute amounts provided by the plan.


-NONE-


       B. Taxes
                 1. Federal Taxes $14,532.00
                 2. State Taxes $16,040.00
                 3. Other Taxes (describe): $0.00
                 4. Other Class One Claims (if any) (describe): $0.00

Part 6             Class Two - Defaults


6.1 Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two,debtor must specifically serve such creditor in the
manner specified in Fed. R. Bankr. P. 9014 and 7004.
6.2 Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is the debtor's principal residence
located at 1547 South Haleyville Street, Aurora, CO 80018. Defaults shall be cured and regular payments shall be made:
[ ] None
OR

                         Total Default Amount   Interest     Total Amount to     No. of Months Regular monthly payment to be made         Date of first
      Creditor
                             to be Cured 1        Rate       Cure Arrearage         to Cure             directly to creditor               payment

US Bank Home
                        $20,397.00              0.00%      $20,397.00            60               $1,800.00                              09/01/2017
Mortgage

Murphy Creek
                        $1,725                  0.00%      $1,725                60               $100.00                                09/01/2017
Master HOA
          Case:17-18024-KHT Doc#:77 Filed:09/24/19                                    Entered:09/24/19 23:13:35 Page5 of 8
1 The   lesser of this amount or the amount specified in the Proof of Claim.
6.3 Class Two B. [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an interest in real property
that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is due after the date on which the final
payment under the Plan is due. Defaults shall be cured and regular payments shall be made:


       None


6.4     Class Two C. [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following, which are assumed:


       None


        A. In the event that debtor rejects the lease or contract,creditor shall file a proof of claim or amended proof of claim reflecting the rejection
        of the lease or contract within 30 days of the entry of the order confirming this plan, failing which the claim may be barred.

Part 7        Class Three - All Other Allowed Secured Claims


Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
7.1 Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three,debtor must specifically serve such creditor in
the manner specified in Fed. R. Bankr. P. 9014 and 7004.
7.2 Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee to the creditors indicated
above until such time that superior class creditors are paid in full. Any adequate protection payments made will be subtracted from the total
amount payable. Unless otherwise provided, adequate protection payments will accrue from the date of filing but will not be made until the creditor
has filed a timely proof of claim.
7. 3 Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012 and 7004 and L.B.R. 3012-1, the
debtor has filed and served a separate motion for valuation of collateral and determination of secured status under 11 U.S.C. § 506 as to the real
property and claims listed in Part 1.3 of this plan and below. The plan is subject to the court’s order on the debtor’s motion. If the court grants the
debtor’s motion, the creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of claim, including
such claims filed within thirty days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and (3). The creditors
listed in Part 1.3 and below shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a
discharge, upon the debtor’s successful completion of all plan payments and the closing of the case.


       None


7. 4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]:The debtor moves the court, through this chapter 13 plan, for a valuation of
collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and claims below. The creditors shall retain the liens
securing their claims until discharge under 11U.S.C. § 1328 or payment in full under nonbankruptcy law.


         Internal Revenue Service           Interest Rate          Total Amount Payable
        $78,554                           4%                    $80,279




7. 5 Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]:The following creditors shall retain the liens
securing their claims, and they shall be paid the amount specified which represents the remaining balance payable on the debt over the period
required to pay the sum in full:


       None


7. 6 Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an allowed secured claim to the
holder of such claim:

       None
OR

                       Creditor                                           Property                                Anticipated Date of Surrender

Wells Fargo Dealer Services                            2010 Cadillac Escalade                        03/15/2018

7. 7     Relief from Stay: Relief from the automatic stay to permit enforcement of the liens encumbering surrendered property shall be deemed
           Case:17-18024-KHT Doc#:77 Filed:09/24/19                                  Entered:09/24/19 23:13:35 Page6 of 8
granted by the Court at the time of confirmation of this Plan. With respect to property surrendered, no distribution on the creditor’s claim shall be
made unless that creditor files a proof of claim or an amended proof of claim to take into account the surrender of the property.

Part 8 Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan


8. 1     Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
        A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth in Part 3.2; or
        B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8. 2   Disposable Income: The monthly disposable income of $0.00 has been calculated on Form 122C-1 or 122C-2, as applicable. Total
disposable income is $0.00, which is the product of monthly disposable income of $0.00 times the applicable commitment period of 60.
8. 3     Classification of Claims:

        A.     Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment by the trustee of all prior
        classes;
        OR
        B. [ ] Class Four claims are divided into more than one class as follows:
8. 4    Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11 U.S.C. § 523(a)(2), (4), or (6),
will share pro-rata in the distribution to Class Four. Collection of the balance is stayed until the case is dismissed, converted to a Chapter 7 or
discharge enters, unless ordered otherwise.

Part 9       Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)


Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows: .
OR
[ X ] None

Part 10       Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)


10. 1      Direct Payments: Payment will be made directly to the creditor by the debtor on the following claims:

                 Creditor                            Collateral, if any                Monthly Payment Amount                  No. of Months to Payoff

US Bank Home Mortgage                    1547 South Haleyville Street              $1,800.00                             60+

Murphy Creek Master HOA                  1547 South Haleyville Street              $100.00                               60+

10. 2      Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.
10. 3      Order of Distribution:

        A.      The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee’s fee shall be paid up to,
        but not more than, the amount accrued on actual payments made to date. After payment of the Class One creditors, the amounts to be paid
        to cure the defaults of the Class Two A, Class Two B and Class Two C creditors shall be paid in full before distributions to creditors in
        Classes Three, Four, and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class Three
        creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions under the plan to unsecured creditors
        will only be made to creditors whose claims are allowed and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after
        payments are made to Classes One, Two A, Two B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.
        B. [ ] Distributions to classes of creditors shall be in accordance with the order set forth above, except:
10. 4    Motions to Avoid Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor intends to file or has filed, by
separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid lien pursuant to 11 U.S.C. § 522(f) as to the secured
creditors listed in Part 1.4 and below:

Creditor        Description of collateral (pursuant to L.B.R 4003-2)      Date motion to avoid lien filed     Date of order granting motion or pending

-NONE-

10. 5      Student Loans:


       No student loans
[ ] Student loans are to be treated as an unsecured Class Four claim or as follows:
___________________________________________________


10. 6      Restitution:
          Case:17-18024-KHT Doc#:77 Filed:09/24/19                                     Entered:09/24/19 23:13:35 Page7 of 8
             No restitution
        OR
        [ ] The debtor owes restitution in the total amount of $___, which is paid directly to ___ in the amount of $___ per month for a period
        of ___ months; or as follows: [describe].


10. 7     Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation of this Plan.
10. 8     Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will
             [ X ] will not [ ] [check one] be obtained and kept in force through the period of the Plan.

Creditor to Whom This              Collateral           Coverage             Insurance Company, Policy No. and Agent Name, Address and Telephone
Applies                            Covered              Amount               No.

-NONE-

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

Part 11           Presumptively Reasonable Fee


 The following election is made:
        [ X ] Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a).Any objection to the allowance of the Presumptively
        Reasonable Fee must be made by the objection deadline to confirmation.
        OR
        [ ] Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

Part 12          Nonstandard Plan Provisions


Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

             None
        OR

             The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2.:



Part 13          Signature of Debtor’s Attorney


I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official Form3015-1.1, and that
the plan contains no nonstandard provisions other than those set out in Part 12.



Date: 09/24/2019                   By: /s/ Nathan Kennedy

                                   Nathan Kennedy

                                   Bar Number: 45061

                                   Mailing Address: 10800 E Bethany Drive, Suite 550, Aurora CO 80014

                                   Telephone number: (720) 277-0106

                                   Facimile number: (720) 325-2959

                                   E-mail address: office@praxlex.com




Part 14              Verification of Debtor


I declare under penalty of perjury that the foregoing is true and correct.
        Case:17-18024-KHT Doc#:77 Filed:09/24/19                    Entered:09/24/19 23:13:35 Page8 of 8
                      By: /s/ Jay Kevin Duplessie
Date: 09/24/2019
                      Debtor




                      Mailing Address: 1547 South Haleyville Street, Aurora, CO 80018

                      Telephone number:

                      Facimile number:

                      E-mail address:
